UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):(November 11, 2010) November 12, 2010 NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 23-2215075 (Commission File Number) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (800) 822-3321 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure Scott V. Fainor, President and CEO,Michael J. Hughes, Chief Financial Officer, and Sandra L. Bodnyk, Chief Risk Officer, of National Penn Bancshares, Inc., participated in the Sandler & O’Neill & Partners, LP East Coast Financial Services Conference and addressed an audience of bankers and financial executives on November 11, 2010 at 9:45 a.m. (ET), as previously announced by National Penn inits press release dated November 2, 2010, furnished in this report, pursuantto this Item 7.01, as Exhibit 99.1.The slide presentation is furnished in this report, pursuant to this Item 7.01, as Exhibit 99.2, and is incorporated herein by reference.Without limiting the generality of the foregoing, the text of the slide entitled “Safe Harbor Regarding Forward Looking Statements” is incorporated by reference into this Item 7.01.No part of this report shall be deemed incorporated by reference into any registration statement filed under the Securities Act of 1933. Section 9 – Financial Statements and Exhibits Exhibit Number Description Press release of National Penn Bancshares, Inc., dated November 2, 2010. Slide presentation for National Penn Bancshares, Inc. on November 11, 2010 at 9:45 a.m. (ET) (furnished pursuant to Item 7.01 hereof). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PENN BANCSHARES, INC. Date: November 12, 2010 By: /s/ Scott V. Fainor Name: Scott V. Fainor Title: President and CEO 3 EXHIBIT INDEX Exhibit Number Description Press release of National Penn Bancshares, Inc., dated November 2, 2010. Slide presentation for National Penn Bancshares, Inc. on November 11, 2010 at 9:45 a.m. (furnished pursuant to Item 7.01 hereof). 4
